Title: To Thomas Jefferson from Edward Rutledge, 30 April 1796
From: Rutledge, Edward
To: Jefferson, Thomas


                    
                        Charleston April 30th. 1796.
                    
                    Your Countryman, Mr. John Randolph, is on the wing for Virginia; and as he intends to pay you a Viset, in a short time after his Return, I have requested him to put this Letter into your Hands. I rejoice to see that, the popular branch of our Government have given a firm, and decided opposition, to one of the most unfortunate Treaties which ever was made, and I most sincerely wish they may adhere to their present apparent Resolution. True it is, that the people of America are placed in a predicament that, has left them nothing but a Choice of Evils; yet it is fortunate they have a Choice, and that they have the Liberty of preferring a temporary obstruction to their Commerce, and a suspension to their progress to Wealth; to the Abandonment of national Honor, and the establishment of principles, which will be permanently injurious. After saying so much, of this Treaty, would you beleive it possible, my Friend, that whilst I have reflected on the Subject, my Mind, not my Tongue, has some times been disposed to dart a Ray of Censure on you; feeling, as it does a Conviction, that no Instructions from your Office would have ever been sent, to warrant such a Treaty, or any influence so great, over the Mind of the President as to induce him to ratify it. But I sincerely believe, he unfortunately committed himself too far in the first Instance, and the Weight of Talent in favor of the Measure, (behind the Curtain,) were superior to those which were opposed to it. I say, behind the Curtain, because it is certain that the President did not approve it; that nothing was to be either hoped, or feared, from the Abilities of the present Secretaries; and that a third Person, was consulted. Had you remained at your post, you might have prevented the Mission; if not, you might have confined the Business of the Negociator, to that which was the ostensible Object; and had you failed on those points, you might have ultimately evinced the false Effects of such a Treaty. The time which you have employed, in studying the Interests of your Country, and the intimate Knowledge which you have acquired of those Interests, had well fitted you for the Office. But I am lamenting when it is too late, and will therefore quit the Subject for a private one.
                    I am much pleased with the Account which my Son has given me of you, and more than commonly satisfied with your reception of him. He is now on a tour to the Southern parts of this State, reviewing the Militia in the Character of Aid de Camp to his Uncle General Pinckney; but he has not been unmindful of your Commission. The Trees are in Boxes, and shall be sent at their proper Season. I shall be happy to think that I shall have placed any thing so immediately before your Eye, as to  […] frequent recollection, one who esteem you, with the sin[…] very affectionate Fri[end]
                    
                        Ed: Rut[ledge]
                    
                